

WAIVER and AGREEMENT dated as of March 31, 2020 (this "Waiver") to the SECOND
AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of March
13, 2013 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the "Credit Agreement"), among BLACKROCK CAPITAL INVESTMENT
CORPORATION, a Delaware corporation (the "Borrower"); the LENDERS from time to
time party thereto; CITIBANK, N.A., as Administrative Agent for the Lenders (in
such capacity, the "Administrative Agent"); and BANK OF MONTREAL, CHICAGO
BRANCH, as Syndication Agent.
The Borrower has requested that the Lenders agree to waive compliance with or
otherwise modify the covenants set forth in Section 6.07(a) and Section 6.07(b)
of the Credit Agreement at all times from the Waiver Effective Date (as defined
below) through and including May 10, 2020 (such period, the "Waiver Period"),
and the Lenders whose signatures appear below, constituting at least the
Required Lenders (such term and each other capitalized term used and not
otherwise defined herein having the meaning assigned to it in the Credit
Agreement), are willing so to provide such waiver on the terms and subject to
the conditions set forth herein.
Accordingly, in consideration of the agreements herein contained and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:
A.          Waiver and Agreement. Effective as of the Waiver Effective Date:
(i)          each Lender party hereto hereby agrees (x) to waive the requirement
for the Borrower to comply with the covenant set forth in Section 6.07(a)
(Minimum Shareholders' Equity) of the Credit Agreement at all times during the
Waiver Period, (y) that the minimum Asset Coverage Ratio required to be
maintained by the Borrower on each day during the Waiver Period pursuant to
Section 6.07(b) (Asset Coverage Ratio) of the Credit Agreement shall be reduced
from 2.00 to 1 to 1.50 to 1 and (z) that any non-compliance with Section 6.07(a)
of the Credit Agreement shall not constitute a Default at any time during the
Waiver Period; provided that (I) the waiver set forth above shall automatically
terminate and be of no further force and effect, and all rights of the Lenders
and the Administrative Agent with respect to any breach of Section 6.07(a) or
(b) of the Credit Agreement shall, without further action by any person,
automatically be reinstated immediately following the Waiver Period as if the
waiver provided above had not been granted; provided, that so long as the Asset
Coverage Ratio maintained by the Borrower is not less than 1.50 to 1 at any time
during the Waiver Period, failure to maintain an Asset Coverage Ratio not less
than 2.00 to 1 at any time during the Waiver Period shall not constitute a
Default at any time after the Waiver Period and (II) nothing contained herein
shall waive or excuse the requirement to deliver, at the times otherwise
required by the Credit Agreement, the information and reports required by the
Credit Agreement, including Section 5.01 thereof, during the Waiver Period;
(ii)          in connection with the waiver set forth above, the Borrower agrees
notwithstanding anything to the contrary set forth in the Credit Agreement that
(x) it shall not request any Borrowing or the issuance of any Letter of Credit
during the Waiver Period (and the Lenders and the Issuing Bank shall not be
required to honor any such request) if, after giving

--------------------------------------------------------------------------------



effect to such Borrowing or issuance, the aggregate Revolving Credit Exposure
would exceed $228,000,000, and (y) during the Waiver Period, the Borrower shall
not, and shall not permit any Subsidiary to, use more than $10,000,000 of the
proceeds of Loans from new Borrowings or issuances of Letters of Credit, in the
event the aggregate Revolving Credit Exposure exceeds $192,000,000, to make or
acquire any Investment in any third party (other than Cash Equivalents) which is
not a Portfolio Investment or an Affiliate thereof as of the Waiver Effective
Date; provided, however, that if the Borrower demonstrates compliance with
Sections 6.07(a) and (b) of the Credit Agreement as of the quarter ended March
31, 2020 (without giving effect to this Waiver), the Waiver Period and the
agreements in this clause (ii) shall cease to apply; and
(iii)          the waivers set forth in this Section A are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Loan Documents are intended to be affected hereby.
B.          Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (i) this Waiver is
within its corporate powers and has been duly authorized by all necessary
corporate and, if required, stockholder action of the Borrower, (ii) this Waiver
has been duly executed and delivered by the Borrower, (iii) each of this Waiver,
and the Credit Agreement as modified hereby, constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iv) as of the date hereof, no Default or Event of Default has
occurred and is continuing and (v) the representations and warranties set forth
in Article III of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects on and as of the date hereof, with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date (except, in each case, to the extent any such
representation or warranty is itself qualified by materiality or reference to a
Material Adverse Effect, in which case it shall be true and correct in all
respects).
C.          Effectiveness. This Waiver shall become effective as of the first
date (the "Waiver Effective Date") on which:
(i)          the Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the authorized
signatures of the Borrower, each Subsidiary Guarantor and the Required Lenders;
and
(ii)          the Administrative Agent shall have received all amounts invoiced
to the Borrower that are due and payable to it, any of its affiliates or any of
the Lenders, including payment or reimbursement of all fees and expenses
(including fees, charges and disbursements of counsel) required to be paid or
reimbursed by the Borrower in connection with this Amendment.
2

--------------------------------------------------------------------------------



D.          Effect of Waiver. Except as expressly set forth herein, this Waiver
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower or any Subsidiary Guarantor to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Waiver shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. This Waiver shall constitute a Loan
Document, and the representations, warranties and agreements contained herein
shall, for all purposes of the Credit Agreement, be deemed to be set forth in
the Credit Agreement. Each Obligor agrees that all of its obligations,
liabilities and indebtedness under each Loan Document, including guarantee
obligations, shall remain in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to this Waiver. On and
after the effectiveness of this Waiver, any reference to the Credit Agreement
contained in the Loan Documents shall mean the Credit Agreement as modified
hereby. This Waiver shall not extinguish any payment obligation outstanding
under the Credit Agreement or discharge or release the Lien or priority of any
Loan Document or any other security therefor or any guarantee thereof. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or instruments guaranteeing
or securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith. Nothing
expressed or implied in this Waiver or any other document contemplated hereby
shall be construed as a release or other discharge of any Loan Party under any
Loan Document from any of its obligations and liabilities thereunder.
E.          General Release. In consideration of the willingness of the
Administrative Agent and the Lenders to enter into this Waiver, each of the
Borrower and each Subsidiary Guarantor hereby releases and forever discharges
each Lender Party (including its predecessors, successors and assigns) and its
Related Parties (each of the foregoing, a "Released Lender Party"), from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected, to the extent related to the Loan Documents or the transactions
described therein that relate to any act or omission by any Released Lender
Party that occurred on or prior to the date hereof.
F.          Counterparts. This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute one and the same contract. Delivery of an
executed counterpart of a signature page of this Waiver by facsimile or other
electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.
G.          Severability. Any provision of this Waiver held to be ineffective,
invalid, illegal or unenforceable shall not affect the effectiveness, validity,
legality and enforceability of the remaining provisions hereof; and the
ineffectiveness, invalidity, illegality or unenforceability of
3

--------------------------------------------------------------------------------



a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
H.          Electronic Execution. The words "execution," "signature," and words
of like import in this Waiver shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
I.          Applicable Law. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
J.          Headings. The headings of this Waiver are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers as of the day and year first
above written.

 
BLACKROCK CAPITAL INVESTMENT CORPORATION,
             
By:
/s/ Michael Pungello
     
Name: 

Michael Pungello
     
Title:
Interim Chief Financial Officer
 




 
BCIC-MBS, LLC,
             
By:
/s/ Michael Pungello
     
Name: 

Michael Pungello
     
Title:
President
 




 
BKC ASW BLOCKER, INC.
             
By:
/s/ Michael Pungello
     
Name: 

Michael Pungello
     
Title:
President
 



[Signature Page to Waiver (BlackRock Capital Investment Corporation)]





--------------------------------------------------------------------------------






 
CITIBANK, N.A., as Administrative Agent, Issuing Bank, Swingline Lender and
Lender,
             
By:
/s/ Michael Vondrisk
     
Name: 

Michael Vondrisk
     
Title:
Vice President
 





[Signature Page to Waiver (BlackRock Capital Investment Corporation)]





--------------------------------------------------------------------------------





Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement


To approve this Waiver:
Name of Institution:


BANK OF AMERICA, N.A.
         
By:
/s/ Hema Kishnani
   
Name: 

Hema Kishnani
   
Title:
Director
 



For institutions requiring a second signature line:



           
By:
     
Name: 

     
Title:
   



[Signature Page to Waiver (BlackRock Capital Investment Corporation)]





--------------------------------------------------------------------------------





Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement


To approve this Waiver:
Name of Institution:


Bank of Montreal
         
By:
/s/ Sue Blazis
   
Name: 

Sue Blazis
   
Title:
Managing Director
 



For institutions requiring a second signature line:



           
By:
     
Name: 

     
Title:
   





[Signature Page to Waiver (BlackRock Capital Investment Corporation)]





--------------------------------------------------------------------------------





Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement


To approve this Waiver:
Name of Institution:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
         
By:
/s/ Doreen Barr
   
Name: 

Doreen Barr
   
Title:
Authorized Signatory
                 
By:
/s/ Komal Shah
   
Name: 

Komal Shah
   
Title:
Authorized Signatory
 





[Signature Page to Waiver (BlackRock Capital Investment Corporation)]





--------------------------------------------------------------------------------





Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement


To approve this Waiver:
Name of Institution:


DEUTSCHE BANK AG NEW YORK BRANCH
         
By:
/s/ Annie Chung
   
Name: 

Annie Chung (annie.chung@db.com)
   
Title:
Director (+1 (212) 250-6375)
                 
By:
/s/ Ming K. Chu
   
Name: 

Ming K. Chu (ming.k.chu@db.com)
   
Title:
Director (+1 (212 250-5451)
 





[Signature Page to Waiver (BlackRock Capital Investment Corporation)]





--------------------------------------------------------------------------------





Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement


To approve this Waiver:
Name of Institution:


HSBC Bank USA, N.A.
         
By:
/s/ Kieran Patel
   
Name: 

Kieran Patel
   
Title:
Managing Director
 



For institutions requiring a second signature line:



           
By:
     
Name: 

     
Title:
   







[Signature Page to Waiver (BlackRock Capital Investment Corporation)]





--------------------------------------------------------------------------------





Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement


To approve this Waiver:
Name of Institution:


Morgan Stanley Bank N.A.
         
By:
/s/ David White
   
Name: 

David White
   
Title:
Authorized Signatory
 



For institutions requiring a second signature line:



           
By:
     
Name: 

     
Title:
   







[Signature Page to Waiver (BlackRock Capital Investment Corporation)]





--------------------------------------------------------------------------------





Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement


To approve this Waiver:
Name of Institution:


STATE STREET BANKING & TRUST
         
By:
/s/ C. Andrew Piculell
   
Name: 

C. Andrew Piculell
   
Title:
Managing Director
 



For institutions requiring a second signature line:



           
By:
     
Name: 

     
Title:
   







[Signature Page to Waiver (BlackRock Capital Investment Corporation)]



